176 Mich. App. 350 (1989)
439 N.W.2d 378
HERRERA
v.
LEVINE
Docket Nos. 100185, 102606.
Michigan Court of Appeals.
Decided April 4, 1989.
Poe & Stanesa (by Jeffrey M. Poe), for plaintiffs.
Kitch, Saurbier, Drutchas, Wagner & Kenney, P.C. (by Susan Healy Zitterman), for defendant.
Before: MAHER, P.J., and CYNAR and GRIFFIN, JJ.
PER CURIAM.
On the first day of trial, March 23, 1987, the trial court dismissed with prejudice plaintiffs' chiropractic malpractice case against defendant due to plaintiffs' inability to proceed with trial. Plaintiffs appeal as of right from the dismissal and a subsequent order granting costs and attorney fees.
A brief history of the events relating to this appeal is as follows:
    February 21, 1985          Suit filed.
    April 26, 1985             Interrogatories served requesting
                               identity and opinions
                               of plaintiffs' expert witnesses.
    December 10, 1985          Defendant prepared a motion
                               to compel answers
                               within twenty-eight days of
                               service. Plaintiffs stipulated
                               to order.
    January 15, 1986           Stipulation and order entered
                               for plaintiffs to answer
                               interrogatories.
    February 7, 1986           Mediation award of $15,000
                               for plaintiffs (rejected by
                               both parties).
*353
    June 11, 1986              Defendant filed motion to
                               dismiss for failure to comply
                               with discovery.
    July 1, 1986               Plaintiffs advised that they
                               had not yet determined who
                               would provide the expert
                               testimony.
    July 31, 1986              Defendant filed third motion
                               concerning interrogatories.
    August 26, 1986            Case on standby for trial.
                               Second stipulation and order
                               to provide interrogatory
                               answers by September 9,
                               1986.
    September 25, 1986         Fourth motion filed to dismiss
                               for failure to comply
                               with discovery order.
    October 7, 1986            Plaintiffs indicated unidentified
                               expert would formalize
                               opinion as soon as he
                               had examined x-rays taken
                               by defendant.
    October 13, 1986           Case was on standby for
                               trial beginning November
                               17, 1986.
    October 15, 1986           Hearing on fourth motion
                               to dismiss. Plaintiffs ordered
                               to disclose identity and
                               opinion of witness by November
                               3, 1986. If plaintiffs
                               failed to comply by November
                               1, 1986, further request
                               to dismiss would be considered.
    October 30, 1986           Order of October 25, 1986,
                               ruling entered without objection.
    November 10, 1986          Fifth motion to dismiss was
                               filed.
    November 18, 1986          Plaintiffs' counsel first contacted
                               Dr. Abraham.
*354
    November 20, 1986          Plaintiffs filed answer identifying
                               C.J. Abraham as
                               their expert and his purported
                               opinion.
    December 1, 1986           Plaintiffs claimed that they
                              received an opinion from
                              Dr. Abraham.
    December 22, 1986         Plaintiffs first request of Dr.
                              Abraham the name of specialist
                              who would be able to
                              testify at trial.
    January 15, 1987          Sixth motion for dismissal
                              filed for failure to provide
                              sufficient answers.
    January 28, 1987          Trial court declined to dismiss
                              but ordered report of
                              Dr. Abraham to be produced
                              on or before February
                              11, 1987.
    February 5, 1987          Plaintiffs produced an expert
                              report by Dr. Palmer
                              and not Dr. Abraham.
    February 9, 1987          Case on standby for trial.
    February 17, 1987         Supplemental answers to interrogatories
                              identified Dr.
                              Stopek as plaintiffs' expert.
    February 23, 1987         Plaintiffs noticed de beneesse
                              deposition of Dr. Stopek
                              on March 11, 1987, for
                              use at trial.
    March 2, 1987             Seventh motion to dismiss
                              filed.
    March 11, 1987            Trial court declined to dismiss
                              but limited plaintiffs to
                              use only Dr. Abraham as
                              their expert witness at trial.
    March 13, 1987            Emergency motion for rehearing
                              setting March 25,
                              1987, for the hearing. Plaintiffs
                              contended that they
                              had just learned that Dr.
                              Abraham was not a chiropractor,
                              M.D., or D.O., but
                              that he was a Ph.D. and an
                              engineer.
*355
  March 23, 1987              Case called for trial. Dismissal
                              upon plaintiffs' inability
                              to proceed.
First, plaintiffs contend that the trial court abused its discretion by denying plaintiffs' request to present testimony of an unlisted witness and later dismissing the lawsuit.
On March 11, 1987, the trial court, while declining to dismiss the action, ruled that plaintiffs would be limited to using Dr. Abraham as their only expert witness at trial. The trial court stated
that the cut-off for experts to be identified and given to the Defendants was November 3rd, 1986 in an Order signed by this Court on October 3rd, 1986 and the Court wanted to review the file, and the Court is satisfied that a Dr. Abraham was listed by the Plaintiffs and that expert be allowed to testify on behalf of the Plaintiff and no other experts.
And, the record should indicate that this case has been on standby for trial since May of '86. We are now in March 11th, '87, the case should go to trial within the next week or possibly this week or next week, and the case is over two years old at this juncture.
This case was called for trial on March 23, 1987. At that time, plaintiffs' counsel conceded that plaintiffs were not prepared to go to trial. An order of dismissal was entered with prejudice, with costs and attorney fees awarded to defendant.
Decisions whether to allow an undisclosed expert to testify and whether to grant an adjournment are within the discretion of the trial court. Pastrick v General Telephone Co of Michigan, 162 Mich App 243, 245; 412 NW2d 279 (1987); Cummings v Detroit, 151 Mich App 347, 351; 390 NW2d 666 (1986), lv den 426 Mich 851 (1986). A *356 review of the history of events in this case from the date of the filing of the complaint to the date of dismissal clearly supports our determination that the trial court did not abuse its discretion by not allowing plaintiffs to present undisclosed expert witnesses at trial and in ordering a dismissal with prejudice.
Secondly, plaintiffs argue that the trial court abused its discretion by awarding costs in the amount of $1,500. Plaintiffs contend that the trial court erred since the complaint was dismissed prior to trial, no testimony was taken from defendant's experts at trial or otherwise, no depositions were used in any proceeding, and no statutory basis existed for awarding the costs of obtaining a party's medical records.
Defendant requested the trial court to tax the following as costs:


    (1) Proceedings before trial (pursuant to
        MCL        600.2441[2][a]; MSA
        27A.2441[2][a]) .........................     $   20.00
    (2) Motion fees (pursuant to MCL
        600.2529; MSA 27A.2529 [eight motions
        at $10.00 each]) ........................         80.00
    (3) Expert witness fees (pursuant to MCL
        600.2164; MSA 27A.2164 and Fireman's
        Fund v General Electric, 74
        Mich App 318 [1977]) (three witnesses)         2,990.50
    (4) Deposition transcript fees (Dr. Levine)           74.40
    (5) Procurement of plaintiff's medical record
        copies ................................          440.74
                                                      _________
                       TOTAL COSTS ......             $3,605.64

The affidavit in support of defendant's taxed bill of costs and attorney fees stated that the disbursements were correct and actually incurred for services performed in this action.
Plaintiffs had no objection to the $20 fee before *357 trial. The objection to the $80 in motion fees is moot since defendant has withdrawn this request. The only reason for plaintiffs' objection to the expert witness fees was that the listed witnesses never gave testimony in this case. The plaintiffs' only objection to the deposition transcript fee requested was that such costs are only allowed if the deposition was received into evidence. Plaintiffs' only objection to the costs of obtaining medical records was a lack of statutory authority for the request. At the hearing on the motion for taxation of costs, no additional reasons were argued by plaintiffs' counsel in opposition to the costs. After hearing arguments, the trial court entered an opinion and order awarding costs in the amount of $1,500.
The power to tax costs is wholly statutory; costs are not recoverable where there is no statutory authority for awarding them. Brown v Dep't of State Highways, 126 Mich App 392, 396; 337 NW2d 76 (1983). Defendant relies on MCL 600.2164(1); MSA 27A.2164(1) to support taxation of witness fees in this case. That section provides in pertinent part:
No expert witness shall be paid, or receive as compensation in any given case for his services as such, a sum in excess of the ordinary witness fees provided by law, unless the court before whom [sic] such witness is to appear, or has appeared, awards a larger sum, which sum may be taxed as a part of the taxable costs in the case. [Emphasis added.]
The language "is to appear" in § 2164 applies to the situation at bar in which the case was dismissed before defendant had a chance to call its proposed expert witnesses at trial. Furthermore, the trial court was empowered in its discretion to authorize expert witness fees which included preparation *358 fees. Fireman's Fund American Ins Cos v General Electric Co, 74 Mich App 318, 329; 253 NW2d 748 (1977).
The trial court's award of $1,500 in costs was approximately half of the amount requested by defendant as costs for the preparation fees of his expert witnesses, notwithstanding that neither the fact nor the amount of those expenses was challenged by plaintiffs. We find that the award of $1,500 in costs was proper even if the trial court had considered only the expenditure for expert witnesses.
In support of taxation of costs for deposition transcript fees and the cost of procurement of copies of plaintiffs' medical records, defendant relies on MCL 600.2549; MSA 27A.2549. However, the items in question are not taxable, as the case was dismissed before said items could be "used" or "read in evidence" at trial.
Lastly, we consider whether the trial court erred in awarding defendant attorney fees in the amount of $5,000 pursuant to MCR 2.403(0) even though there was no trial and no verdict was reached.
Defendant requested attorney fees from February 7, 1986, the date of mediation, pursuant to MCL 600.2405; MSA 27A.2405 and MCR 2.403. The request was in the amount of $7,008 and it was based on a conservative compilation of ninety-six attorney hours at the hourly rate of $73 per hour.
MCR 2.403(0)(1) provides:
If a party has rejected an evaluation and the action proceeds to trial, that party must pay the opposing party's actual costs unless the verdict is more favorable to the rejecting party than the mediation evaluation. However, if the opposing *359 party has also rejected the evaluation, a party is entitled to costs only if the verdict is more favorable to that party than the mediation evaluation.
The express language of the rule itself sets forth only two conditions to trigger sanctions: (1) the party to be sanctioned rejected the mediation evaluation; and (2) "the action proceeds to trial." The additional language that a "party must pay the opposing party's costs unless the verdict is more favorable to the rejecting party" should be interpreted in such a manner that it is the rejecting party that must obtain a verdict more favorable to avoid sanctions.
Recently, in Wayne-Oakland Bank v Brown Valley Farms, Inc, 170 Mich App 16; 428 NW2d 13 (1988), the appellants read MCR 2.403(0) as requiring a verdict as a prerequisite to an award of mediation sanctions. This Court disagreed, stating in part:
The commencement of trial is the necessary prerequisite for mediation sanctions under MCR 2.403, not the rendering of a verdict. See OD Silverstein, MD, PC v Services, Inc, 165 Mich App 355, 360; 418 NW2d 461 (1987). [Wayne-Oakland Bank, p 21.]
We note that the current version of MCR 2.403(0)(2)(c), now expressly provides a definition of "verdict" which, had it been effective at the time mediation sanctions were awarded by the trial court here and in Wayne-Oakland Bank, would have rendered this issue moot. This definition, which became effective on December 1, 1987, states:
For the purpose of this rule "verdict" includes *360... a judgment entered as a result of a ruling on a motion filed after mediation.
In this case, the trial court's award of $5,000 in attorney fees was proper since the appropriate interpretation of the then existing version of the rule did not require the rendering of a "verdict," but only that the action proceed to trial.
Affirmed.